DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The compression of 30% and 10% or less is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2017/0189765) in view of Nakahara et al (4,714,253). Claim 1, Watanabe discloses a golf ball comprising a core and cover. The diameter of the core is from 35 to 40 mm or 1.37 to 1.57 inches [0044].  The core composition includes 100 parts polybutadiene, 38.5 parts zinc acrylate, 4 parts zinc oxide, 15 parts barium sulfate, 0.1 part antioxidant, 0.6 parts zinc pentachlorothiophenol, and 1 part organic peroxide (table 1).  The presence of air is a method step and does not further limit the final product.  Watanabe does not disclose a core diameter less than 1.25 inches. Nakahara teaches a golf ball comprising a core diameter from 20 to 32 mm or (0.787 to 1.25 inches) (abstract).  One of ordinary skill in the art would have modified the core diameter as an obvious design choice. Watanabe discloses the core diameter is not limited [0044].   Claim 2, the core includes zinc pentachlorothiophenol.  Claim 3, the core composition includes 0.1 parts antioxidant. The ratio of the antioxidant to the organic peroxide is 0.1/1, which is lower than applicant’s range.  Nakahara teaches a ratio of 1.4/1 (table 1).  One of ordinary skill in the art would vary the range of the antioxidant for the desired preservation of the golf ball.  Claim 4, the core composition includes 1 part organic peroxide (table 1).  Claim 5, the core composition is 100 part polybutadiene (table 1).  Claims 6-9, the method of of making the composition does not further limit the final product.  One of ordinary skill in the art would have modified the core diameter as an obvious design choice. Watanabe discloses the core diameter is not limited [0044].
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
September 27, 2022